TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 7, 2016



                                      NO. 03-16-00144-CV


                                 Alicia Ruth Arenas, Appellant

                                              v.

                               Marco Antonio Arenas, Appellee




      APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on May 13, 2015. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.